Case 8:19-cv-02152-MSS-JSS Document1 Filed 08/28/19 Page 1 of 6 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

DANNEL BROWN,

Plaintiff,
vs. CASE NO.:
SKINZWEAR COM INC., a Florida For
Profit Corporation, and PAUL POLGAR,
Individually,

Defendants. /

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, DANNEL BROWN, by and through the undersigned attorney, sues
the Defendants, SKINZWEAR COM INC., a Florida Corporation, and PAUL
POLGAR, Individually, and alleges:

1, Plaintiff, DANNEL BROWN, was an employee of Defendants and brings
this action for unpaid overtime compensation, liquidated damages, and all other
applicable relief under the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b)
(“FLSA”).

General Allegations

2. Plaintiff, DANNEL BROWN was an employee who worked at
Defendants’ property within the last three years in Pinellas County, Florida.

3, Plaintiff, DANNEL BROWN, worked for Defendants as an hourly paid

employee at an hourly rate of $17.50 per hour.

4, Plaintiff, DANNEL BROWN, worked for Defendants in their shipping
Case 8:19-cv-02152-MSS-JSS Document1 Filed 08/28/19 Page 2 of 6 PagelD 2

department. Specifically, Plaintiff packaged and shipped customer orders, pulled
ordered from stock, and checked orders for accuracy.

Di At all times material to this cause of action, Plaintiff, DANNEL
BROWN, was a non-exempt employee and therefore entitled to overtime wages for
any and all overtime hours worked.

6. Defendant, SKINZWEAR COM INC., is a Florida for profit Corporation
that operates and conducts business in Pinellas County, Florida and is therefore,
within the jurisdiction of this Court.

% Defendant, SKINZWEAR COM INC., operates at 2027 Gulf to Bay Blvd.,
Clearwater, Florida 33765.

8. Defendant, SKINZWEAR COM INC., sells men’s and women’s
swimwear, gym wear, and t-shirts at its physical location and online. See
www.Skinzwear.com

9. Defendant, SKINSWEAR COM INC., sells swimwear domestically
within the United States but also internationally. Jd

10. At all times relevant to this action, PAUL POLGAR was an individual
resident of the State of Florida, who owned and operated SKINZWEAR COM INC.,
and who regularly exercised the authority to: (a) hire and fire employees of
SKINZWEAR COM INC.; (b) determine the work schedules for the employees of
SKINZWEAR COM INC., and (c) control the finances and operations of SKINZWEAR
COM INC.. By virtue of having regularly exercised that authority on behalf of

SKINZWEAR COM INC., PAUL POLGAR is/was an employer as defined by 29

 
Case 8:19-cv-02152-MSS-JSS Document1 Filed 08/28/19 Page 3 of 6 PagelD 3

U.S.C. § 201, et seq.

11. This action is brought under the FLSA to recover from Defendants
overtime compensation, liquidated damages, and reasonable attorneys’ fees and costs.

12. This Court has jurisdiction over Plaintiffs claims pursuant to 28 U.S.C.
§1331 and the FLSA.

13. During Plaintiffs employment with Defendants, Defendant,
SKINZWEAR COM INC., earned more than $500,000.00 per year in gross sales.

14. Defendant, SKINZWEAR COM INC., employed approximately ten (10)
employees and paid these employees plus earned a profit from their business.

15. During Plaintiffs employment, Defendant, SKINZWEAR COM INC.,
employed at least two employees who handled goods, materials and supplies which
travelled in interstate commerce such as bikinis, t-shirts, thongs, shorts, body suits,
swim trunks, and other products/tools/materials used to run the business.

16. Therefore, at all material times relevant to this action, Defendant,
SKINZWEAR COM INC., was an enterprise covered by the FLSA, and as defined by
29 U.S.C. §203(r) and 203(s).

17. Additionally, Plaintiff, DANNEL BROWN, is individually covered under
the FLSA by way of shipping Defendants’ products interstate to customers.

FLSA Violations

18. At all times relevant to this action, Defendants failed to comply with the

FLSA because Plaintiff performed services for Defendants for which no provisions

were made by Defendants to properly pay Plaintiff for all overtime hours worked.
Case 8:19-cv-02152-MSS-JSS Document1 Filed 08/28/19 Page 4 of 6 PagelD 4

19. During her employment with Defendants, Plaintiff was not paid time
and one-half her regular rate of pay for all hours worked in excess of forty (40) per
work week during one or more work weeks.

20. Specifically, Defendants had a policy and practice of compensating
Plaintiff at her regular rate for all hours worked regardless of whether those hours
were overtime hours.

21. Plaintiff received her regular rate of $17.50/hour for all hours worked
despite working in excess of forty (40) hours in a workweek.

22. For example, during the two week pay period 11/28/2018 through
12/11/2018, Plaintiff worked 105.33 hours and was paid $17.50/hour for all hours
worked. Specifically, Plaintiff received $1,843.28 in gross wages. (105.33 hours x
$17.50 = $1,843.28). See attached “A”

23. Another example, during the two week pay period 10/31/2018 through
11/13/2018, Plaintiff worked 93.53 hours and was paid $17.50/hour for all hours
worked. Specifically, Plaintiff received $1,636.78 in gross wages. (93.53 hours x $17.50
= $1,636.78). See attached “B”

24. Plaintiff routinely worked in excess of forty (40) hours per week during
her employment with Defendants.

25. Plaintiff is entitled to the half-time premium ($8.75/Overtime hour) for
all hours worked in excess of forty (40) per week.

26. Based upon these above policies, Defendants have violated the FLSA by

failing to pay complete overtime pay.
Case 8:19-cv-02152-MSS-JSS Document1 Filed 08/28/19 Page 5 of 6 PagelID 5

27. Upon information and belief, the records, to the extent any exist,
concerning the number of hours worked and amounts paid to Plaintiff are in the
possession and custody of Defendants.

COUNT I - RECOVERY OF OVERTIME COMPENSATION

28. Plaintiff reincorporates and readopts all allegations contained within
Paragraphs 1-27 above as though stated fully herein.

29. Plaintiff is/was entitled to be paid time and one-half her regular rate of
pay for each hour worked in excess of forty (40) per work week.

30. During her employment with Defendants, Plaintiff worked overtime
hours but was not paid time and one-half compensation for same.

31. Plaintiff was paid her regular rate ($17.50/Hour) for all hours worked
regardless of how many overtime hours were worked in the workweek.

32. Defendants have failed provide accurate overtime compensation for
numerous pay periods.

33. Defendants did not have a good faith basis for their decision not to pay
Plaintiff full overtime compensation.

34. In addition, Defendants failed to post the required informational listings
for the Plaintiff and other employees pursuant to the FLSA.

35. As a result of Defendants’ intentional, willful and unlawful acts in
refusing to pay Plaintiff time and one-half her regular rate of pay for each hour
worked in excess of forty (40) per work week in one or more work week, Plaintiff has

suffered damages plus incurring reasonable attorneys’ fees and costs.

 
Case 8:19-cv-02152-MSS-JSS Document1 Filed 08/28/19 Page 6 of 6 PagelD 6

36. As a result of Defendants’ willful violation of the FLSA, Plaintiff is
entitled to liquidated damages.

37. Plaintiff demands a trial by jury.

WHEREFORE, Plaintiff, DANNEL BROWN demands judgment against

Defendants for unpaid overtime compensation, liquidated damages, reasonable
attorneys’ fees and costs incurred in this action, declaratory relief, and any and all
further relief that this Court determines to be just and appropriate.

Dated this __/ 2 day of August, 2019

i P's

hh EM,
Matthew R. Gunter, Esq.
FBN 0077459
Morgan & Morgan, P.A.
P.O. Box 530244
Atlanta, GA 30353-0244
Telephone: (407) 420-1414
Facsimile: (407) 867-4791
Email: mgunter@forthepeople.com
Attorneys for Plaintiff

 

 
